           Case 19-11440-M Document 8 Filed in USBC ND/OK on 07/14/19 Page 1 of 4
                                      United States Bankruptcy Court
                                      Northern District of Oklahoma
In re:                                                                                  Case No. 19-11440-M
Katie Delana Lancaster                                                                  Chapter 7
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 1085-4           User: admin                  Page 1 of 2                   Date Rcvd: Jul 12, 2019
                               Form ID: 309A                Total Noticed: 33


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jul 14, 2019.
db             +Katie Delana Lancaster,    8604 E 103rd St.,    Tulsa, OK 74133-6982
smg             Oklahoma Tax Commission,    General Counsel’s Office,    100 N Broadway Ave, Suite 1500,
                 Oklahoma City, OK 73102-8601
2793250       ++AMERICAN HONDA FINANCE,    P O BOX 168088,    IRVING TX 75016-8088
               (address filed with court: American Honda Finance,      P.O. Box 65507,     Wilmington, DE 19808)
2793251         Associated Anesthesiologist, Inc.,    6889 S Canton,    Tulsa, OK 74136-3406
2793264       ++CITIBANK,   PO BOX 790034,    ST LOUIS MO 63179-0034
               (address filed with court: Home Depot Credit Services,       P.O. Box 6028,
                 The Lakes, NV 88901-6028)
2793261        +Ed Financial,   298 N. Seven Oaks Dr.,     Knoxville, TN 37922-2369
2793262         Hibdon Tires Plus,   Credit Frist N.A.,     P.O. Box 81344,    Cleveland, OH 44188-0344
2793263        +Hinds Law Firm, PC,   1611 S. Denver Ave.,     Tulsa, OK 74119-4232
2793267        +Lamun, Mock, Cunnyngham & Davis,    5613 N. Classen Blvd.,     Oklahoma City, OK 73118-4015
2793268        +National Collegiate Trust,    237 Park Ave., Ste. 21,    New York, NY 10017-3140
2793270         Saint Francis Health Systems, Inc.,    PO Box 258898,    Oklahoma City, OK 73125-8898
2793273        +Warren Clinic,   10125 S. Sheridan Rd. #G,     Tulsa, OK 74133-6766
2793275        +Works & Lentz, Inc.,    Union Plaza Suite 225,    3030 NW Expressway,
                 Oklahoma City, OK 73112-5434

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: lnalagan1@cox.net Jul 13 2019 01:02:50        L. Todd Nalagan,
                 Law Office of L. Todd Nalagan,    3750 W. Main St.,     Suite AA,    Norman, OK 73072
tr             +EDI: QSKSWINSON.COM Jul 13 2019 05:08:00       Sidney K. Swinson,     GableGotwals,
                 1100 Oneok Plaza,    100 West Fifth Street,     Tulsa, OK 74103-4279
smg             E-mail/Text: bankruptcy@oesc.state.ok.us Jul 13 2019 01:03:00         Oklahoma Empl. Sec. Comm.,
                 PO Box 53039,    Oklahoma City, OK 73152-3039
smg            +E-mail/Text: bankruptcy@tulsacounty.org Jul 13 2019 01:03:01         Tulsa County Treasurer,
                 500 S. Denver,    Suite 323,   Tulsa, OK 74103-3840
ust            +E-mail/Text: beth.criner@usdoj.gov Jul 13 2019 01:02:53         Office of the United States Trustee,
                 224 South Boulder Avenue,    Suite 225,    Tulsa, OK 74103-3026
2793265         EDI: HNDA.COM Jul 13 2019 05:08:00       Honda Financial Services,     P.O. Box 168008,
                 Irving, TX 75016
2793252         EDI: BANKAMER.COM Jul 13 2019 05:08:00       Bank of America,     PO Box 15220,
                 Wilmington, DE 19886-5220
2793253         EDI: BANKAMER.COM Jul 13 2019 05:08:00       Bank of America,     P.O. Box 5270,
                 Carol Stream, IL 60197-5270
2793254        +EDI: HFC.COM Jul 13 2019 05:08:00      Best Buy,     Retail Services,    P.O. Box 60148,
                 City Of Industry, CA 91716-0148
2793255        +EDI: CHASE.COM Jul 13 2019 05:08:00       Chase,    P.O. Box 94014,    Palatine, IL 60094-4014
2793256         EDI: CITICORP.COM Jul 13 2019 05:08:00       Citi Card,    P.O. Box 6414,
                 The Lakes, NV 88901-6414
2793257         EDI: WFNNB.COM Jul 13 2019 05:08:00       Commenity Bank/Pottery Barn,     PO Box 18789,
                 Columbus, OH 43218-2789
2793258        +E-mail/Text: CCICollectionsGlobalForms@cox.com Jul 13 2019 01:02:56         Cox Communications,
                 P.O. Box 470800,    Tulsa, OK 74147-0800
2793259         EDI: WFFC.COM Jul 13 2019 05:08:00       Dillards/ Wells Fargo Bank,     P.O. Box 660553,
                 Dallas, TX 75266-0553
2793260         EDI: DISCOVER.COM Jul 13 2019 05:08:00       Discover,    P.O. Box 15192,    Wilmington, DE 19850
2793266        +E-mail/Text: bankruptcy@hoodandstacy.com Jul 13 2019 01:02:57         Hood & Stacy PA,
                 216 Main St.,    Bentonville, AR 72712-5335
2793269        +EDI: NAVIENTFKASMSERV.COM Jul 13 2019 05:08:00        Navient,    PO Box 9500,
                 Wilkes Barre, PA 18773-9500
2793271        +EDI: RMSC.COM Jul 13 2019 05:08:00       Synchrnony Bank/ Wal-mart,     P.O. Box 965024,
                 Orlando, FL 32896-5024
2793272        +E-mail/Text: collections@ttcu.com Jul 13 2019 01:02:57         Tulsa Teacher’s Credit Union,
                 3720 E. 31,    Tulsa, OK 74135-1507
2793274         EDI: WFFC.COM Jul 13 2019 05:08:00       Wells Fargo Mortgage,     P.O. Box 660455,
                 Dallas, TX 75266-0455
                                                                                                 TOTAL: 20

           ***** BYPASSED RECIPIENTS *****
NONE.                                                                                          TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).
              Case 19-11440-M Document 8 Filed in USBC ND/OK on 07/14/19 Page 2 of 4



District/off: 1085-4                  User: admin                        Page 2 of 2                          Date Rcvd: Jul 12, 2019
                                      Form ID: 309A                      Total Noticed: 33


              ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jul 14, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on July 12, 2019 at the address(es) listed below:
NONE.                                                                                       TOTAL: 0
          Case 19-11440-M Document 8 Filed in USBC ND/OK on 07/14/19 Page 3 of 4
Information to identify the case:
Debtor 1              Katie Delana Lancaster                                            Social Security number or ITIN        xxx−xx−8982
                      First Name   Middle Name    Last Name                             EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                Social Security number or ITIN _ _ _ _
                      First Name   Middle Name    Last Name
(Spouse, if filing)
                                                                                        EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Northern District of Oklahoma
                                                                                        Date case filed for chapter 7 7/11/19
Case number:          19−11440−M


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                              12/15

              For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code.
                                          An order for relief has been entered.
 This notice has important information about the case for creditors, debtors, and trustees, including information about
                          the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

                          The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.

                                                 About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                       Katie Delana Lancaster
2.      All other names used in the
        last 8 years

3.      Address                                  8604 E 103rd St.
                                                 Tulsa, OK 74133
4.      Debtor's attorney                        L. Todd Nalagan                                     Contact phone 405−364−1668
        Name and address                         Law Office of L. Todd Nalagan                       Email: lnalagan1@cox.net
                                                 3750 W. Main St.
                                                 Suite AA
                                                 Norman, OK 73072
5.      Bankruptcy trustee                       Sidney K. Swinson                                   Contact phone 918 595−4800
        Name and address                         GableGotwals                                        Email: sswinson@gablelaw.com
                                                 1100 Oneok Plaza
                                                 100 West Fifth Street
                                                 Tulsa, OK 74103−4217
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
          Case 19-11440-M Document 8 Filed in USBC ND/OK on 07/14/19 Page 4 of 4
Debtor Katie Delana Lancaster                                                                                                Case number 19−11440−M


6. Bankruptcy clerk's office                      224 South Boulder Avenue, Room 105                              Hours open: Monday, Wednesday,
                                                  Tulsa, OK 74103                                                 Thursday, Friday 8:30 a.m. to 4:30
    Documents in this case may be filed at this                                                                   p.m., Tuesday 8:30 a.m. to 3:00
    address. You may inspect all records filed                                                                    p.m.
    in this case at this office or online at
    www.pacer.gov.
                                                                                                                  Contact phone 918−699−4000
                                                                                                                  www.oknb.uscourts.gov

7. Meeting of creditors                           August 7, 2019 at 09:30 AM                                      Location:

    Debtors must attend the meeting to be         The meeting may be continued or adjourned to a                  Room B04, 224 South Boulder
    questioned under oath. In a joint case,       later date. If so, the date will be on the court                Avenue, Tulsa, OK 74103
    both spouses must attend. Creditors may
    attend, but are not required to do so.        docket.


8. Presumption of abuse                           The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                      File by the deadline to object to discharge or                  Filing deadline: 10/7/19
                                                  to challenge whether certain debts are
    The bankruptcy clerk's office must            dischargeable:
    receive these documents and any
    required filing fee by the following          You must file a complaint:
    deadlines.                                    • if you assert that the debtor is not entitled to
                                                    receive a discharge of any debts under any of
                                                    the subdivisions of 11 U.S.C. § 727(a)(2)
                                                    through (7), or
                                                  • if you want to have a debt excepted from
                                                    discharge under 11 U.S.C. § 523(a)(2),
                                                    (4), or (6).

                                                  You must file a motion:
                                                  • if you assert that the discharge should be
                                                    denied under § 727(a)(8) or (9).


                                                  Deadline to object to exemptions:                               Filing deadline: 30 days after the
                                                  The law permits debtors to keep certain property as             conclusion of the meeting of
                                                  exempt. If you believe that the law does not authorize an       creditors
                                                  exemption claimed, you may file an objection.


10. Proof of claim                                No property appears to be available to pay creditors. Therefore, please do not file a
                                                  proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless    will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.                deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                               The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                  not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                  exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                  www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                                  debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                  objection by the deadline to object to exemptions in line 9.

                      A Photo ID is required to enter the building. Weapons, including pocket knives, are not permitted in the building.

Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                         page 2
